Citation Nr: 0900621	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-13 556	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) decision of 
November 28, 2006, that denied an effective date earlier than 
May 18, 1999 for the grant of service connection for tinnitus 
and hearing loss, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The moving party served on active duty from July 1945 to July 
1947.  

The moving party seeks revision or reversal of the November 
2006 Board decision to the extent it denied an effective date 
earlier than May 18, 1999 for the grant of service connection 
for tinnitus and hearing loss.  


FINDINGS OF FACT

1.  In a November 28, 2006 decision, the Board denied 
entitlement to an effective date earlier than May 18, 1999 
for the grant of service connection for tinnitus and hearing 
loss.  

2.  The November 28, 2006 decision by the Board was 
reasonably supported by the evidence then of record and was 
consistent with VA law and regulations then in effect.


CONCLUSION OF LAW

The November 28, 2006 Board decision denying entitlement to 
an effective date earlier than May 18, 1999 for the grant of 
service connection for tinnitus and hearing loss does not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits. Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).



Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement. Motions that fail to comply with 
these requirements shall be dismissed without prejudice to 
re-filing.  See 38 C.F.R. § 20.1404(b) (2008); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2007); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2007); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

As noted in the November 2006 Board decision, the moving 
party filed his original claim of entitlement to service 
connection for hearing loss in March 1985.  The claim was 
denied by the RO in June 1985 and by the Board in March 1986.  
The moving party filed multiple motions for reconsideration, 
which were denied in May and August 1986, and in April and 
June 1987.  

In May 1999, the moving party filed an application to reopen 
his previously denied claim of entitlement to service 
connection for hearing loss.  This claim was received at the 
RO on May 18, 1999.  After an initial denial and an appeal to 
the Board, the RO, in a June 2004 rating decision, granted 
service connection for tinnitus and hearing loss, evaluated 
as 10 percent and 40 percent disabling, respectively.  
Service connection for these conditions was made effective as 
of May 18, 1999, the date of his application to reopen his 
claim.

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  In addition, where a claim is received 
after a final disallowance, the effective date of the claim 
shall be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q)(r).

The November 2006 Board decision correctly determined that 
based on 38 U.S.C.A. § 5110(a), the date of receipt of the 
reopened claim, May 18, 1999, was the earliest effective date 
for a grant of service connection for tinnitus and hearing 
loss that the law allows.  38 C.F.R. § 3.400 (q),(r).

The moving party argues that the Board's November 2006 
decision was clearly erroneous because it applied the wrong 
law.  Specifically, the moving party contends that 
38 U.S.C.A. § 5109A, which states that for the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision, is controlling in this situation, not 38 U.S.C.A. 
§ 5110(a).  The Board finds the moving party's argument is 
misplaced.  38 U.S.C.A. § 5109A provides that where CUE is 
found in a prior decision, the prior decision will be 
reversed or revised, and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
5109A (West 2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2008).  
That is, a prior decision must first be found to contain CUE 
before 38 U.S.C.A. § 5109A applies.  The November 2006 Board 
decision did not determine, or even consider, whether CUE was 
present in any prior decision.  Therefore, 38 U.S.C.A. 
§ 5109A was not applicable.  

With respect to the crucial matter of whether the Board 
failed to apply the proper statutory law or regulation, or 
applied it incorrectly, as discussed immediately above such 
is not shown in this case.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  The Board believes, given 
the circumstances of this case, denial is more appropriate.  
As stated above, the primary focus of the moving party's 
argument is legal in nature, namely that the Board misapplied 
38 U.S.C.A. § 5110(a).

In summary, for the reasons and bases expressed above, the 
Board finds that November 2006 decision did not contain CUE.  
The motion is accordingly denied.


ORDER

The motion to revise the Board's November 2006 decision on 
the basis of CUE is denied.




                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



